Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 September 27, 2018

The Court of Appeals hereby passes the following order:

A19A0302. JAMES KEVIN EXUM, SR. v. THE STATE.

      In 2016, James Exum was sentenced as a first offender to five years’ probation
for theft by conversion. In 2017, the State petitioned to revoke Exum’s probation on
the ground that he had refused substance abuse treatment. Following a hearing, the
trial court found that Exum had violated the terms of his probation, and it adjudicated
him guilty of theft by conversion and revoked two years of his probation. Exum
moved for a new hearing, but the trial court denied the motion. Exum then filed this
direct appeal.
      Because the underlying subject matter of Exum’s appeal is the revocation of
his “first offender” probation, he was required to file an application for discretionary
appeal in order to obtain review in this Court. See OCGA § 5-6-35 (a) (5); Jones v.
State, 322 Ga. App. 269 n. 2 (745 SE2d 1) (2013); Zamora v. State, 226 Ga. App. 105
(485 SE2d 214) (1997). Exum’s failure to file an application for discretionary appeal
deprives us of jurisdiction to consider this appeal, which is hereby DISMISSED. See
White v. State, 233 Ga. App. 873 (505 SE2d 228) (1998).
                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         09/27/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.